Title: From Thomas Jefferson to Francis Eppes, 14 March 1791
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Mar. 14. 1791.

Your favor of the 6th. came to hand two days ago. I heartily congratulate you on the success of your sale. It will determine me to make a decisive stroke in the same way next winter. I will banish the idea of making two bites at a cherry. I had desired Mr. Lewis to give Dobson an order on Wilson for about £160 of the money in his hands, which with Bannister’s debt I supposed would pay off Dobson. As the balance, over and above the £100 received, of Bannister’s will much about replace what you have advanced of Mr. Wayles’s money to Dobson, is that balance likely to come in time to answer the purposes of Mr. Wayles’s administration? If it is, it will be a convenience to me to continue the appropriation I had made: if not, I will write to Mr. Lewis to make provision for reimbursement in another way.—I have ordered a specimen of my tobo. to be brought here, and have hopes of a very advantageous sale, if the quality suits, as seems probable. In that case I shall order the whole here, and it will completely cover Hanson’s and Lyles’s demands of this year.—I am now in readiness to receive Jack, and should have written to you sooner, but that the President had asked me to go with him as far as Georgetown to assist in what he has to do there. In that case I should have proposed to Jack either to meet me there, or at Monticello, to which I had a thought of making a flying trip. Other business however, supervening, detains me here: so that the sooner Jack can now come the better. He had better not bring a servant from Virginia, as he will be sure to leave him immediately. I am in hopes you will  signify to me your general views and wishes with respect to his future destination, that I may guide his studies accordingly. He will come I presume in the stage, and land at the tavern where that stops. There he will be directed to find me in Market street No. 274. Present me most affectionately to Mrs. Eppes. How or when I am to see her next, god knows. She seems to consider herself as immoveable; and my visits to Virginia being annual, my horses fatigued by the time I get there, and needing rest for their return, and my time short, stand much in the way of seeing her at Eppington. However I must hope that the one side or the other will be able to step aside from their system. I love to persuade myself she will retain dispositions to do it. My love to all the young people, and to those of Horsdumonde when you have an opportunity. The President will return probably through that neighborhood in May or June. Perhaps he may beat up their quarters. I am Dear Sir with great & sincere esteem Your affectionate friend & servt,

Th: Jefferson

